ORDER

PER CURIAM.
Defendant appeals the judgment entered on his convictions by a jury of first degree assault, second degree assault, first degree trespass and two counts of armed criminal action. Defendant was sentenced to concurrent terms of imprisonment of twenty-nine years for the first degree assault and armed criminal action convictions, seven years for the second degree assault conviction and six months for the trespass conviction. Defendant also appeals the denial of his Rule 29.15 *263motion after an evidentiary hearing. No jurisprudential purpose would be served by a written opinion. The judgments are affirmed in accordance with Rules 30.25(b) and 84.16(b).